ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A system for detecting an electric arc in an electrical installation equipped with at least one sensor configured to detect temporal acoustic signals produced by the electrical installation…
	determine said parsimony measurement by sampling said temporal acoustic signal to form a sampled signal f, compressing the sampled signal to form a compressed signal and reconstructing the sampled signal from said compressed signal, wherein the compressed signal is generated by iteratively multiplying the sampled signal at each current iteration with 

Claims 2-10 are allowable due to their dependence on allowable claim 1.

Specifically, claim 11 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method for detecting an electric arc in an electrical installation equipped with at least one sensor configured to detect temporal acoustic signals produced by the electrical installation…
	wherein said analyzing comprises forming a sampled signal by sampling of said temporal acoustic signal, forming a compressed signal by compressing the sampled signal, and reconstructing the sampled signal from said compressed signal, the compressed signal is generated by iteratively multiplying the sampled signal at each current iteration with an acquisition matrix which differs at each iteration… and trigger an alarm when the value of the parsimony measurement indicates that the temporal signal is a signature of an electric arc


Perichon (US 2016/0117608) does not teach specifically the above limitations, but teaches a method for detecting electric arcs in a closed chamber, where an acoustic detection is provided in a gaseous propagation medium, typically air, and microphone-type acoustic sensors detecting vibrations in the air. And specifically in the instant application, teaches:
a system for detecting an electric arc in an electrical installation (7) (Abstract; detecting electrical arcs in closed chamber) equipped with at least one sensor (5) capable of detecting temporal acoustic signals (acoustic sensor, element 1 in Fig. 5; element 11 in Fig. 4) produced by the electrical installation (7), said system being characterized in that it comprises an analysis device (3) configured to analyze any temporal acoustic signal (S) coming from said one or more sensors (5) (electronic 
Jiang et al (US 9,084,036) does not teach specifically the above limitations, but teaches a method for performing signal source localization is provided…and comprises the steps of obtaining compressive measurements of an acoustic signal or other type of signal from respective ones of a plurality of sensors, processing the compressive measurements to determine time delays between arrivals of the signal at different ones of the sensors, and determining a location of a source of the signal based on differences between the time delays. And Rojicek et al (US 2006/0164097) teaches an electrical switching apparatus and method including fault detection employing acoustic signature. The Examiner deems that in the context of the collective whole, it would not be obvious to one of ordinary skill in the art to arrive at the invention of the system and method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEREMY A DELOZIER/Examiner, Art Unit 2857                                                                                                                                                                                                        

/REGIS J BETSCH/Primary Examiner, Art Unit 2857